Citation Nr: 1216732	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  04-29 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for cervical herniated nucleus pulposus, C6-C7, cervical and dorsal myositis (cervical spine disability).

2.  Entitlement to an initial rating in excess of 20 percent for left knee meniscal tear, status post arthroscopic surgery (left knee disability).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to July 1976 and also served in the United States Army Reserve.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that granted service connection for a left knee meniscal tear, status post arthroscopic surgery, assigned a 10 percent disability evaluation; cervical herniated nucleus pulposus (HNP) C6-C7, cervical and dorsal myositis, assigned a 20 percent evaluation; and lumbar myositis, assigned a 20 percent evaluation; and effectuated the disability evaluations from August 11, 2002.  

In a May 2004 rating decision, the RO granted a 20 percent rating for the Veteran's service-connected left knee disability, effective August 11, 2002.  

In April 2006, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C.  In a July 2009 rating decision, the RO granted a 40 percent rating for lumbar myositis, effective from August 11, 2002.

In a November 2010 decision, the Board denied the Veteran's claim for an initial rating in excess of 40 percent for lumbar myositis and remanded his claims for increased ratings for his left knee and cervical spine disabilities to the RO via the AMC.  At that time, the Board referred the matter of entitlement to service connection for an acquired psychiatric disorder as due to service-connected left knee disability to the RO for appropriate development.  In a January 2012 rating decision, the RO granted service connection for cervicogenic headaches, posttraumatic in etiology, but there is no indication that the matter of service connection for an acquired psychiatric disorder was adjudicated and it is, again, referred to the RO for appropriate action.

In the January 2012 rating decision, the AMC also granted service connection for degenerative joint disease of the left knee that was assigned a 10 percent disability evaluation, effective February 18, 2011.  The Veteran has not appealed this disability determination.  Also in January 2012, the RO granted a 30 percent rating for the Veteran's cervical spine disability, effective August 11, 2002, 

In March 2012, the Board received additional private medical evidence from the Veteran regarding his left knee disability along with his waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c) (2011).


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's cervical spine disability is manifested by complaints of pain and stiffness, with clinical evidence of forward flexion of the cervical spine to 10 degrees or less; neither unfavorable ankylosis of the entire cervical spine, intervertebral disc syndrome (IVDS), or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months are shown. 

2.  Residuals of left knee meniscal tear, status post arthroscopic surgery are manifested by less than severe instability or subluxation.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 30 percent for a cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5290, 5292, 5295 (2003), effective prior to September 26, 2003; 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5237-5243 (2011). 

2.  The schedular criteria for an initial rating in excess of 20 percent for a left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5299-5257 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In April 2003 and April and October 2006 letters, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the appellant of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The October 206 letter provided notice as to the assignment of appropriate disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the appellant with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records and VA and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

Further, in May 2003, November 2006, and March 2007, VA examinations were performed regarding the Veteran's cervical spine and left knee disabilities, and the reports are of record. 

As noted above, in November 2010, the Board remanded the Veteran's case to the RO for further development, which included scheduling him for VA orthopedic examination.  There has been substantial compliance with this remand, as the Veteran was scheduled for VA examination in February 2011 and the examination report is of record.

The Board finds the duties to notify and assist have been met. 

II. Factual Background and Legal Analysis

The Board has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

The present appeal involves the Veteran's claims that the severity of his service-connected cervical spine and left knee disabilities warrant higher initial disability ratings.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2.  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the United States Court of Appeals for Veterans Claims (Court) noted that where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2011).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011). 

The Veteran's statements describing the symptoms of his service-connected cervical spine and left knee disabilities are deemed competent evidence.  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

A. Cervical Spine Disability

As noted above, in October 2003, the RO granted service connection and assigned an initial 20 percent disability rating for the Veteran's cervical spine disability, under Diagnostic Code 5290.  In the January 2012 rating decision, the RO assigned a 30 percent rating under DC 5290 prior to September 26, 2003, and under DC 5243, thereafter.

During the pendency of the Veteran's claim and appeal, the rating criteria for evaluating IVDS were amended.  See 38 C.F.R. § 4.71a, DC 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002).  In 2003, further amendments were made for evaluating disabilities of the spine.  See 68 Fed. Reg. 51,454 -58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2011)).  An omission was then corrected by reinserting two missing notes. See 69 Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and subsequent correction were made effective from September 26, 2003. 

Where a law or regulation (particularly those pertaining to the Rating Schedule) changes after a claim has been filed, but before the administrative and/or appeal process has been concluded, both the old and new versions must be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000). The effective date rule established by 38 U.S.C.A. § 5110(g) (West 2002), however, prohibits the application of any liberalizing rule to a claim prior to the effective date of such law or regulation. 

Accordingly, the Board will review the disability rating under the old and new criteria.  The RO evaluated the Veteran's claim under the old regulations, effective prior to September 26, 2003, in making its rating decision dated in October 2003, and under new regulations in the May 2004 statement of the case.  In May 2004, the RO awarded the 20 percent rating for the Veteran's cervical spine disability, effective August 11, 2002 and, in January 2012, it awarded a 30 percent rating for cervical spine disability, effective from August 11, 2002, and issued supplemental statements of the case that evaluated the Veteran's claim using the new and old regulations.  The Veteran was afforded an opportunity to comment on the RO's actions.  Accordingly, there is no prejudice to the Veteran in the Board's proceeding under Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993). 

Under Diagnostic Code 5290, effective prior to September 26, 2003, a rating of 10 percent was warranted for slight limitation of motion of the cervical spine; a 20 percent was assigned for moderate limitation of motion of the cervical spine; and a 30 percent rating was assigned for severe limitation of motion of the cervical spine. 38 C.F.R. 4.71a, DC 5290 (2003), effective prior to September 26, 2003. 

Under the old regulations, under Diagnostic Code 5293, when disability from IVDS was mild, a 10 percent rating was assigned.  When disability was moderate, with recurring attacks, a 20 percent evaluation was warranted.  A 40 percent rating was in order when disability was severe, characterized by recurring attacks with intermittent relief.  A maximum schedular rating of 60 percent was awarded when disability from intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2003), effective prior to September 23, 2002. 

Under the revised regulations for DC 5293, effective September 23, 2002, IVDS (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec. 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293, effective September 23, 2002.  A 10 percent evaluation was warranted with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id. A 20 percent evaluation was assigned with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Id.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 evaluation was warranted.  Id.  A 60 percent evaluation was assigned with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id. 

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

Under the current regulations for evaluating IVDS, effective September 26, 2003, revisions to DC 5293 include the renumbering of the diagnostic code to 5243.  Under DC 5243 (that now evaluates IVDS), Note 6 directs that IVDS is to be evaluated under the General Rating Formula for Disease and Injuries of the Spine or under the formula for rating based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 . 

Under the current General Rating Formula, the following apply: a 30 percent evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted if the medical evidence shows unfavorable ankylosis of the entire cervical spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, the Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243. 

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  Id., Note (1). 

Normal forward flexion of the cervical segment of the spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 60 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine. 38 C.F.R. § 4.71a, Plate V (2011). 

Thus, under the old regulations, effective prior to September 26, 2003, under DC 5290, a 30 percent evaluation required severe limitation of motion of the cervical segment of the spine.  38 C.F.R. § 4.71a, DC 5290 (2002), effective prior to September 26, 2003.  This is the highest rating available under the old regulations for limitation of motion of the cervical spine.

As noted above, current regulations effective since September 26, 2003, provide that unfavorable ankylosis of the entire cervical spine warrants a 40 evaluation.  Forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 rating.  See 38 C.F.R. § 4.71a, DCs 5235-5243. 

VA and private medical records and examination reports, dated from 2002 to 2012, reflect the Veteran's complaints of pain and limited motion associated with his cervical spine disability.  The records show that, in August 2002, he was involved in a motor vehicle accident while on inactive duty for training.

Private medical records, dated from July 2002 to December 2004, include the Veteran's complaints of cervical spine pain.  He was noted to have a cervical strain and C6-7 HNP.  Results of a December 2002 magnetic resonance image (MRI) of his cervical spine included a small centrally herniated disk at C6-C7 level and findings suggestive of associated muscle spasm.

In May 2003, the Veteran underwent VA examination of his cervical spine.  According to the examination report, the Veteran had a motor vehicle accident in February 2002 and another accident in August 2002.  He complained of pain and spasms of his neck muscles and posterior shoulder muscles, with occasional nausea, dizziness, vomiting, and pain that radiated to his head, shoulders and dorsal back.  He had constant moderate to severe pain with decreased range of motion of his neck muscles, took naproxen and Flexeril, and had physical therapy for pain.  

Since his car accident, the Veteran complained of nausea, vomiting, headaches, and head trauma.  He denied bowel and bladder incontinence.  He ambulated with a one point cane.  The Veteran was able to ambulate approximately five minutes and then had to sit down due to increased back and neck pain.  He occasionally lost his balance but had not fallen.  The Veteran occasionally needed assistance to dress his lower extremities.  He worked with the Army as a civilian and was assigned to light duty.  He had frequent absences due to physical therapy, medical appointments, or due to neck, back, or knee pain.  

Objectively, the Veteran had adequate position of his head over his trunk.  He had symmetry in appearance, rhythm, and spinal motion.  Range of motion of the Veteran's cervical spine was flexion to 18 degrees (normal is to 45 degrees), extension to 30 degrees (normal is to 45 degrees), and right and left rotation to 45 degrees (normal is to 90 degrees).  Painful motion was noted from 0 to 18 degrees of flexion.  There was increased pain with repetitive motion but no weakness or lack of endurance or fatigue.  Spasms were noted in the cervical paravertebral muscles and bilateral trapezii and dorsal paravertebral muscles.  There were no postural abnormalities or fixed deformities noted.  

Sensory examination was intact to pinprick and light touch in the upper extremities.  There were no atrophies or abnormal tone of the upper extremities.  Deep tendon reflexes were +1 in the biceps, triceps and brachioradialis.  There were no findings referable to IVDS.  The examiner noted the cervical MRI that showed an impression of a central cervical HNP at C6-C7.  Diagnoses included cervical HNP at C6-C7 and cervical and dorsal myositis.

A January 2004 VA outpatient record includes the Veteran's complaint of cervical pain after the August 2002 motor vehicle accident.  It was noted that he was privately treated with physical therapy and MRI studies showed a HNP.  The Veteran had intermittent neck pain that worsened in intensity while doing daily activities with occasional arm numbness.  He was independent in his daily living.  Objectively, there was tenderness to the paravertebral cervical muscles.  Sensation was intact.  The assessment was that the Veteran had a history of chronic cervical pain with no evidence of acute neurologic deficit.  

A June 2004 private MRI report of the Veteran's cervical spine notes straightening of the cervical spine secondary to muscle spasm.  A June 2004 private medical record from E.R.-O., M.D., indicates that the Veteran complained of extensive muscle spasm in his whole trapezius

In a December 2004 signed statement, Dr. E.R.-O., a physiatrist, noted that the Veteran was seen in October 2002 and November 2004, and had cervical spine, left knee, and low back problems that partially handicapped him since October 2002.

In November 2005, the Veteran was seen in the VA outpatient clinic and complained of neck pain that was exacerbated in the last three or four months.  He was privately treated and used Norflex IM with some results.  He used a quad cane for evaluation.  Objectively, his range of motion was intact but there was diffused tenderness over the nape area and upper back.  The assessment included degenerative disc disease of the cervical spine.

According to an October 2006 VA outpatient record, the Veteran complained of recurrent chronic neck pain that increased with position changes and walking.
Range of motion was intact on examination.  The assessment included degenerative disc disease of the cervical spine with intermittent pains.

A March 2007 VA examination report includes the Veteran's complaint of stabbing, non-radiating pain in the paravertebral muscles of his cervical spine that usually lasted about six to eight hours.  He rated the pain as 6 out 10 on a scale of 1 to 10.  The Veteran took Etodolac with mild relief.  He had flare ups of pain that he rated 9 out of 10 at least three to four times per month and that lasted about three to four hours.  The flare ups were precipitated by prolonged standing and overhead activities and alleviated by medication.  He denied additional limitation of motion.  

Further, the Veteran walked with a one point cane and did not use orthosis for his cervical spine.  He was able to ambulate for 10 to 40 minutes, was not unsteady, and denied falls.  He had not had any surgical procedures.  He was independent in self care activities of daily living and worked in the Army Reserve with accommodations due to low back pain.

Objectively, range of motion of the Veteran's cervical spine was forward flexion from 0 to 30 degrees, and painful in the last 10 degrees with a functional loss of 15 degrees due to pain.  Extension was from 0 to 35 degrees, painful in the last 10 degrees with functional loss of 10 degrees due to pain.  Left and right lateral flexion was from 0 to 30 degrees, painful in the last 15 degrees with a functional loss of 15 degrees due to pain.  Left and right lateral rotation was from 0 to 50 degrees, painful in the last 20 degrees with the functional loss of 30 degrees due to pain.  Repetitively performing cervical flexion and extension elicited pain at the paravertebral muscles of the cervical spine without any evidence weakness, fatigue or further functional loss.  

Neurological examination revealed that the Veteran was intact to pinprick in his upper and lower extremities.  Motor examination did not show any atrophy in the upper or lower extremities.  There was normal tone and strength (5/5) in the upper and lower extremities.  Deep tendon reflexes were +2 and symmetrical in the upper and lower extremities.  Lasegue's and Spurling's signs were negative, bilaterally.  The Veteran denied any onset or any IVDS affecting him due to cervical problems during the past year.  The examiner noted the results of the 2002 cervical MRI discussed above.  Diagnoses included cervical HNP at C5-C6 and cervical myositis.

When seen in the VA outpatient clinic in April 2007, the Veteran complained of recurrent neck pain.  On examination, range of motion was intact, with adequate muscle tone and no deformities.  There was diffused tenderness at palpation over the nucchal and back areas.  The assessment included degenerative disc disease f the cervical spine with intermittent pains.

According to a June 2008 VA outpatient record, the Veteran worked as an Administrative Technician since December 1991.

When seen in the VA outpatient clinic in October 2008, musculoskeletal evaluation revealed normal range of motion.  But a March 2009 VA outpatient record notes limited range of motion in the Veteran's neck with adequate muscle tone and no deformities.  The assessment was degenerative disc disease of the cervical spine with intermittent pains.  A July 2009 VA outpatient record indicates that the Veteran's cervical spine degenerative disc disease was stable with treatment.

In February 2011, the Veteran underwent VA examination of his cervical spine.  He complained of occasional upper back pain that he described as pressure stabbing like pain sensation without radiation.  He currently used naproxen, tramadol, and baclofen for pain with good results.  The Veteran described the pain's intensity as an 8 out of 10 on a scale of 1 to 10.  He had moderate, weekly flare ups of upper back pain that lasted hours and were precipitated by prolonged time in a standing position and attempting to lift heavy objects.  The pain was alleviated by rest and oral medications.  There was no history of urinary or fecal incontinence or urgency.  The Veteran also had numbness and paresthesias, and the VA examiner commented that the bilateral hand numbness sensation was secondary to carpal tunnel syndrome.  

The Veteran denied leg or foot weakness, falls, and unsteadiness.  He also denied a history of fatigue, stiffness, and weakness but reported having decreased motion, spasm, and spine pain described as in his upper back and cervical area.  The pain was pressure and stabbing-like daily, constant, moderate pain.  The pain did not radiate.  The Veteran had no incapacitating episodes of spine disease.  

Objectively, the Veteran's posture was normal as was his head position and his gait.  There was lumbar flattening but no thoracolumbar spine ankylosis observed.  Left and right cervical sacrospinalis spasm, guarding, pain with motion, and tenderness were noted but no atrophy or weakness.  The muscle spasm, localized tenderness, or guarding was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  

Range of motion of the Veteran's cervical spine was flexion from 0 to 10 degrees; extension from 0 to 12 degrees left and right lateral flexion each from 0 to 10 degrees, and left and right lateral rotation each from 0 to 15 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion.  Range of motion after repetitive motion was flexion from 0 to 8 degrees; extension from 0 to 12 degrees; left and right lateral flexion from 0 to 8 degrees; and left and right lateral rotation from 0 to 15 degrees. 

Sensory examination findings of the Veteran's right and left upper extremities revealed normal vibration, and position sense.  There was decreased pain or pinprick and decreased light touch on the left and right upper extremities but no dysesthesias.  Lasegue's sign was negative.  Results of x-rays of the cervical spine taken at the time showed straightening of the cervical lordosis that could be related to positioning versus muscle spasm with minimal spondylosis of the lower cervical spine.  It was noted that results of the 2002 MRI showed cervical herniated nucleus pulposus at C6-C7.  Diagnoses included cervical herniated nucleus pulposus at C6-7, cervical/dorsal myositis, and cervical muscle spasm.  

The VA examiner stated that the Veteran worked full time as a maintenance technician, a job he held for more than 20 years, and that he lost four weeks of work in the past year due to back pain.  It was noted that the Veteran's cervical spine disability caused increased absenteeism at work and presented problems with lifting and carrying, and pain.  The VA examiner said that the Veteran's cervical spine disability prevented him from participating in sports and exercise, had a moderate effect on his ability to do chores, shop, play, bath, dress, and groom himself, and drive, and had a mild effect on his ability to feed and toilet himself, and travel.

A March 2011 private MRI report regarding the Veteran's cervical spine noted the presence of severe muscle spasm.  There were bulging disks present at C3-4, C6-7, and C7-t1.  Right lateral intervertebral foraminal stenosis was present from C3-4 down to C6-7.

Here, the clinical evidence shows that, prior to September 26, 2003, a rating in excess of 30 percent for the Veteran's cervical spine disability is not warranted.  In May 2003, the VA examiner reported flexion limited to 18 degrees and extension limited to 30 degrees, with normal neurological evaluation and no postural abnormalities.  Such findings do not meet or even approximate a higher rating under any of the applicable diagnostic codes effective prior to September 26, 2003.  See 38 C.F.R. § 3.71a , DCs 5290, 5293, 5295 (2002), effective prior to September 26, 2003.

Even if the cervical disability was rated under DC 5293 as in effect prior to September 26, 2003, the clinical evidence does not support a finding of any IVDS, let alone severe IVDS such as to warrant a 40 percent rating, and there is no evidence of incapacitating episodes least four weeks but less than six weeks in the last 12 months.  Thus, prior to September 26, 2003, a rating in excess of 30 percent is not warranted for the Veteran's cervical disability. 

Considering the Veteran's cervical spine disability under the regulations currently in effect, there is not any objective evidence of unfavorable ankylosis of the entire cervical spine such as to warrant a rating in excess of 30 percent.  During the March 2007 VA examination, the Veteran's forward flexion was to 30 degrees (with a loss of 15 degrees due to pain) and extension was to 35 degrees (with a loss of 10 degrees due to pain), and during the February 2011 VA examination, forward flexion was to 10 degrees and extension was to 12 degrees, indicating that the Veteran's cervical spine was not ankylosed.  The February 2011 VA examiner expressly stated that there was no thoracolumbar ankylosis of the spine.  There are no clinical records referable to a finding of unfavorable cervical spine ankylosis.  Nor is there evidence of incapacitating episodes (prescribed by a physician) of chronic cervical pain having a total duration of at least four weeks but less than six weeks during the past 12 months such as to warrant a 40 evaluation. 

At no time since the Veteran filed his claim for an increased rating, in 2003, have there been any separately compensable neurologic manifestations associated with his service-connected cervical disability.  Notably, in May 2003 and March 2007, VA examiners reported normal neurological examination findings.  While, in February 2011, the Veteran complained of numbness and parathesias, the VA examiner said that the bilateral hand numbness sensation was secondary to carpal tunnel syndrome.  That VA examiner said that sensory examination findings of the Veteran's right and left upper extremities revealed normal vibration, and position sense.  There was decreased pain or pinprick and decreased light touch on the left and right upper extremities but no dysesthesias.  Such findings do no warrant a separate compensable disability evaluation.

Even with consideration of DeLuca, supra, the objective evidence of record reflects the Veteran's complaints of pain and stiffness but is not reflective of deficits of motor strength, muscle atrophy, or the like to warrant an increased evaluation.  The Board recognizes the Veteran's subjective complaints of constant cervical spine pain and stiffness, but is of the opinion that such complaints of pain are contemplated in the currently assigned 30 percent evaluation.  A separate evaluation for pain is not for assignment.  See Spurgeon, supra. 

As such, the Board concludes that the preponderance of the evidence is against an initial rating in excess of 30 percent for the Veteran's service-connected cervical spine disability.  Moreover, as the preponderance of the probative medical and other evidence of record is against the claim for an increased initial rating for cervical spine disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).

B. Left Knee

The October 2003 rating decision also granted service connection for the Veteran's left knee disability and assigned the initial 10 percent rating under DC 5299-5257 that was subsequently increased to 20 percent in the May 2004 rating decision.  The Veteran's left knee disability (DC 5299) was rated analogous to instability or subluxation (DC 5257).  

Given the disability evaluation assigned the Veteran's knee disability, potentially applicable Diagnostic Codes provide ratings as follows. 

Diagnostic Codes 5258 and 5259 provide rating criteria for dislocated and removal of semilunar cartilage, respectively.  See 38 C.F.R. § 4.71a, DCs 5258 and 5259 (2011).  Diagnostic Code 5258 provides that a 20 percent rating will be assigned when there is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  A 20 percent rating is the highest disability rating provided by DC 5258. 

The VA and private medical records and examination reports, dated from 2002 to 2012, reflect the Veteran's complaints of left knee pain and trauma, after the 2002 motor vehicle accident and post surgery.  

A December 2002 private MRI report of the Veteran's left knee includes an impression of findings suggestive of a meniscal tear at the anterior horn of the lateral meniscus and intrasubstance degeneration at the posterior horn of the medial meniscus.

Private medical records show that, in January 2003, the Veteran had a lateral meniscus tear of his left knee and, in February 2003, he underwent a meniscectomy.

In May 2003, the Veteran underwent VA orthopedic examination.  According to the examination report, he was injured in a February 2002 motor vehicle accident and had a second car accident after leaving the hospital.  He had left knee trauma with swelling and knee locking, a torn meniscus by MRI, and arthroscopic surgery to the meniscus in February 2003.  The Veteran complained of constant, moderate to severe left knee pain that worsened with standing, walking, and squatting, and was alleviated by pain medication.  With flare ups, the Veteran had increased pain with limited ambulation.  The Veteran ambulated with a one point cane and denied any episodes of dislocation or recurrent subluxation.  

Objectively, the Veteran ambulated with a left lower extremity limp and used the one-point cane.  Range of motion of the Veteran's left knee was flexion to 120 degrees and extension to 0 degrees, with pain from 90 to 120 degrees.  There was increased pain with repetitive range of motion of the left knee, with some evidence of pain that limited joint function during flare ups.  The examiner was unable to assess if there was fatigue.  There was negative left knee and anterior posterior drawer, valgus varus, and Lachman's tests, and a painful McMurray's test.  There was no ankylosis.  

Further, the examiner noted the results of the December 2002 MRI discussed above.  Diagnoses included left knee meniscal tear, status post, arthroscopic surgery.  The May 2003 VA spine examination report notes that the Veteran had frequent absences at work due to physical therapy, medical appointments, or due to neck, back, or knee pain.  

In the December 2004 signed statement, Dr. E.R.-O., the physiatrist, noted that the Veteran was seen in October 2002 and November 2004, and had cervical spine, left knee, and low back problems that partially handicapped him since October 2002.

The October 2006 VA outpatient record indicates that the Veteran had left knee trauma post surgery.

A November 2006 VA examination report reflects the Veteran's complaints of left knee pain since 2002 and rated his pain as a 7 out of 10 on a scale of 1 to 10.  He said the pain was accompanied by stiffness and instability with a giving away sensation.  He took Etodolac with mild relief.  He had weekly flare ups of left knee pain that usually lasted three to four hours and that he rated as a 9 out of 10 on the pain scale.  Prolonged standing, sitting, or ambulation, exacerbated his pain and medication alleviated it.  The Veteran denied additional limitation of motion and used a one point cane for ambulation.  His 2003 meniscectomy was noted and the Veteran denied dislocation, recurrent subluxation, and constitutional symtoms of inflammatory arthritis.  He was independent in self care and activities of daily living and worked in light duty fashion in the Army Reserve with special accommodations due to knee and cervical disorders.

Objectively, it was noted that the Veteran came to the interview walking with an antalgic gait and limped from his left knee.  He showed no callosities, breakdown, or unusual shoe wear pattern.  There was tenderness in the peripatellar area and the medial tibial plateau of the left knee, but no edema, effusion, or redness.  There were no signs of inflammatory arthritis.  

Range of motion of the Veteran's left knee was flexion from 0 to 140 degrees, with pain in the last 20 degrees and no functional loss; extension was to 0 degrees and was painful in the last 10 degrees with no functional loss.  Stability tests for medial and collateral ligaments, and anterior and posterior cruciate ligaments, were negative.  McMurray test was also negative.  Repetition of flexion and extension elicited pain but no weakness or fatigue.  There was tenderness upon palpation in the left knee at the peripatellar area and also at the medial tibial plateau.  It was noted that results of x-rays taken in May 2003 showed enthesopathic changes in the left knee joint.  The diagnoses included left knee meniscal injury with residual pain and moderate disability.  

A February 2011 VA orthopedic examination report includes the Veteran's complaints of occasional left knee pain, particularly after walking a long distance.  He denied locking or a giving way sensation.  The Veteran took naproxen, tramadol, and baclofen for pain with good results.  He rated his left knee pain as 5 out of 10 on a scale of 1 to 10.  

The Veteran's left knee symtoms did not include deformity, giving way, weakness, incoordination, instability, episodes of dislocation or subluxation, locking episodes, effusions, or symtoms of inflammation, but included pain, stiffness, decreased speed of joint motion, and flare-ups of joint disease.  Walking and cold damp weather precipitated flare-ups of knee problems and oral medications and bed rest alleviated the problems.  The Veteran was able to stand for approximately 15 to 30 minutes and walk more than one-quarter mile but less than one mile.  He always used a cane to ambulate.

Objectively, the Veteran's gait was normal and there was no other evidence of abnormal weight bearing.  There was abnormal left knee motion.  There was no instability, patellar abnormality, and grinding, and no clicks or snaps.  There was a meniscus abnormality but no locking, effusion, or dislocation.  McMurray's test was negative.  There was objective evidence of pain with active motion of the left knee.  

Range of motion of the left knee was flexion from 0 to 100 degrees and extension was to 0 degrees (normal), with objective evidence of pain following repetitive motion and additional limitations after three repetitions of range of motion.  Range of left knee motion after repetitive motion was flexion from 0 to 94 degrees and extension to 0 degrees.  There was no joint ankylosis.  Results of x-rays of the left knee taken at the time showed minimal patellofemoral degenerative osteoarthritis with associate peripatellar calcific tendinosis.  Diagnoses included left knee meniscal tear status post arthroscopy, residuals; left knee degenerative joint disease; and left knee patellar calcific tendinosis.  The VA examiner expressly indicated that "there is no left knee instability or subluxation" at the present time, and "no locking on the left knee".

Further, the VA examiner noted that the Veteran was currently employed full time as a maintenance technician and worked in the job for more than 20 years.  The Veteran lost four weeks of work in the last year due to back pain.  The VA examiner indicated that the Veteran's left knee meniscal tear had significant effects on his usual occupation with problems lifting and carrying and pain.  The left knee disability prevented the Veteran's participated in sports and exercise, had a moderate effect on the Veteran's ability to shop, play, complete chores, and dress, bath, and groom himself, and a mild effect on his ability to drive, travel, and toilet himself.

A February 2012 private medical report of x-rays of the Veteran's right and left knees revealed findings consistent with degenerative joint disease with no fracture seen.

Upon review of the overall evidence, the Board finds that a rating in excess of 20 percent for the left knee disability is not warranted.  There is no evidence of subluxation or instability of the left knee such as to warrant a compensable rating under DC 5257.  The Veteran has complained of instability, but specific testing has not revealed its presence.  The May 2003 VA examiner reported that the Veteran had negative left knee and anterior posterior drawer, valgus varus, and Lachman's tests, and a painful McMurray's test; the November 2006 VA examiner said that the Veteran had negative stability tests for the medial, collateral, anterior, and posterior ligaments; and the February 2011 VA examiner said that the Veteran did not complain of instability and there was no clinical finding of instability or subluxation.  

In January 2012, the Veteran was assigned a separate 10 percent rating for degenerative joint disease of the left knee, effective February 18, 2011, apparently in accordance with DeLuca, and Diagnostic Code 5003.  However, objective evidence of dysfunction is not sufficient to assign a higher rating.  

Nor is there objective evidence of dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, malunion of the tibia and fibula with moderate knee or ankle instability such as to warrant a higher rating under other diagnostic codes.  See 38 C.F.R. § 4.71a.

Therefore, the Board finds that the preponderance of the probative evidence of record is against an increased initial evaluation for the Veteran's service-connected left knee disability.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski;

Both Disabilities

The Board has also considered whether the Veteran's cervical spine and left knee disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

A total disability rating based on individual unemployability (TDIU) is an element of all appeals of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  However, in this case, the Veteran reports that he is employed full time as a maintenance technician.  For this reason, the Board concludes that the Veteran in this case has not raised a claim of entitlement to a TDIU rating and that referral for a TDIU rating is therefore not warranted

Finally, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson, 21 Vet. App. at 505.  Here, staged ratings are not warranted for the Veteran's service-connected left knee and cervical spine disabilities, beyond that previously awarded. 


ORDER

An initial rating in excess of 30 percent for cervical herniated nucleus pulposus C6-C7, cervical and dorsal myositis, is denied.

An initial rating in excess of 20 percent for left knee meniscal tear, status post arthroscopic surgery is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


